DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason for Allowance
Claims 1-18 are allowed. 
The following is an examiner’s statement of reasons for allowance: the prior art of record teaches a CT (Computer Tomography imaging) apparatus; an MRI (Magnetic Resonance Imaging) apparatus; a CR (computer Radiography) apparatus 50 or other medical image forming apparatus; a data base 70 for cumulatively storing each type of diagnostic medical image formed by these medical image forming apparatuses; an image display apparatus 20 for displaying images temporarily stored in the data base 70 or images that have been transmitted directly from the image forming apparatuses; an interimage processing means 11 for performing a temporal subtraction process, which is one example of an interimage process, based on two or more image data input thereto and obtaining a temporal subtraction image (an example of an interimage processed image, hereinafter referred to as a subtraction image Psu);, for example US publications 20020090126. However, the prior art of record fails to show the limitation of claims 1, 17, and 18, “an inference section including a plurality of inference units, each inference unit for making an inference from the temporal subtraction image; and a selection unit configured to select, based on a region of interest in the obtained temporal subtraction image, at least one inference unit from the plurality of inference .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN JIA whose telephone number is (571)270-5536.  The examiner can normally be reached on M-F, 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 





/XIN JIA/
Primary Examiner, Art Unit 2667